Citation Nr: 0006474	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for psoriasis.  

2. Entitlement to service connection for Berger's disease.

3. Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967.  
These matters come before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to service 
connection for psoriasis and Berger's disease, and granted 
service connection for PTSD and assigned a 30 percent rating 
for the disorder.  The veteran perfected an appeal of the 
denials of service connection and the assigned rating for 
PTSD.

In an October 1999 rating decision the RO increased the 
disability rating for PTSD from 30 to 50 percent.  The 
veteran has not withdrawn his appeal of that issue, and the 
Board finds that the issue of entitlement to a higher 
disability rating for PTSD remains in contention.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in an appeal of 
the assigned rating, the veteran is presumed to be seeking 
the maximum benefit allowed by law, and a claim remains in 
controversy where the RO awards less than the maximum 
available benefit).

The Board notes that the medical evidence indicates that the 
veteran has been unemployed since May 1995, and that the 
service-connected PTSD has significantly interfered with his 
ability to maintain substantially gainful employment.  In 
November 1998 the RO asked the veteran to submit evidence 
pertaining to a claim for a total disability rating based on 
individual unemployability, but the veteran failed to do so.  
The veteran's only service-connected disability is a 
psychiatric disorder, and the Board has evaluated the 
veteran's entitlement to a total disability rating based on 
the schedular criteria, which is also based on 
unemployability.  The Board finds, therefore, that additional 
development pertaining to a claim for a total disability 
rating based on individual unemployability pursuant to 
38 C.F.R. § 4.16 is not warranted.



FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
psoriasis and Berger's disease are not supported by competent 
medical evidence showing that the disorders are related to an 
in-service disease or injury, including exposure to Agent 
Orange.  

2.  For January 17, 1995, to November 22, 1998, the PTSD was 
manifest by severe impairment in social and industrial 
functioning, without a demonstrated inability to maintain 
employment due solely to the service-connected disability and 
without gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, the inability to perform the activities of 
daily living, disorientation, or memory loss.  

3.  Effective November 23, 1998, the PTSD is manifest by no 
more than considerable impairment in social and industrial 
functioning without suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; nearly continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or the 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
psoriasis and Berger's disease are not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 70 percent disability rating for PTSD 
were met from January 17, 1995 through November 22, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), 38 C.F.R. §§ 4.1, 4.14, 4.126, 
4.130, Diagnostic Code 9411 (1999).

3.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met effective November 23, 1998.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995), 38 C.F.R. §§ 4.1, 4.14, 4.126, 4.130, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Berger's Disease and Psoriasis

A.  Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a renal 
disorder.  In May 1965 he received treatment for tinea pedis 
on both feet.  His service records show that he served in 
Vietnam from May 1965 to February 1966.  He contends that his 
currently diagnosed renal and skin diseases were caused by 
exposure to Agent Orange, or, as an alternative, that the 
skin disease is related to the skin disorder that he had in 
service.

Private medical records show that the veteran considered 
himself to be in good health until January 1994, at which 
time he began participating in an experimental program for 
the treatment of psoriasis.  During a routine urinalysis in 
conjunction with that program, abnormal clinical findings 
were shown.  The veteran then underwent a renal evaluation, 
including a renal biopsy, as a result of which the treating 
physician determined that he had aggressive Berger's 
nephropathy.  During the evaluation the veteran reported 
having been exposed to Agent Orange while serving in Vietnam, 
and having been exposed to a number of other chemicals in his 
post-service employment.  He denied having had any serious 
illness while in Southeast Asia.  The treating physician 
found no history of prior renal disease, and the veteran 
reported that physical examinations up through 1991, 
including a urinalysis, were normal.  The treating physician 
also found, given the veteran's history, that the renal 
disease was of new onset.  He stated that the diagnosed 
Berger's disease was a rapidly progressive disease.

The private medical records document the veteran's continuing 
treatment for renal disease and psoriasis.  A physical 
examination in March 1994 revealed classical micaceous 
scaling at the hairline on his neck, elbows, and knees.  The 
medical records do not provide any etiology for either 
disorder.

During a September 1994 VA medical examination the veteran 
reported that Berger's disease had been diagnosed as the 
result of a renal biopsy in March 1994.  He also reported 
that psoriasis was first diagnosed over his anterior right 
leg approximately ten years earlier, and currently involved 
his knees, elbows, and scalp.  The psoriasis was well 
controlled since taking prednisone for the renal disease.  
Prior to the institution of the prednisone therapy, his 
psoriasis had been a chronic condition.  Following the 
examination the examiner provided diagnoses of Berger's 
disease and psoriasis, diagnosed approximately ten years 
previously, by history.  

In a January 1995 statement the veteran's spouse reported 
that he had had a skin disorder for several years, the 
etiology of which had not been determined.  She stated that 
he had volunteered to participate in a study pertaining to 
skin disorders, as a result of which his treating physician 
found evidence of renal disease.  She also stated that the 
veteran's physician had provided the opinion that the renal 
disease was caused by exposure to a chemical, and she 
asserted that the only known chemical to which the veteran 
was exposed occurred in Vietnam.

The veteran was provided a VA Agent Orange examination in 
November 1995, during which he reported having served in 
Vietnam from March 1965 to March 1966 and being exposed to 
Agent Orange.  He also reported having been given the 
diagnosis of Berger's disease in 1994, and having had 
psoriasis since 1967.  He stated that the psoriasis had been 
constant since 1990 and involved his elbows, knees, and 
trunk.  The examination of the skin revealed dense 
exfoliative plaques over the dorsal surfaces of the elbows 
and the anterior knees, and a few papular plaques over the 
buttocks, back, and anterior thighs.  The veteran denied any 
other toxic chemical exposure prior to, during, or after 
military service.  The examiner provided the relevant 
diagnoses of possible exposure to Agent Orange, Berger's 
disease with renal insufficiency, and psoriasis.  The 
examiner did not provide any etiology for the Berger's 
disease or psoriasis.

In his April 1996 substantive appeal the veteran asserted 
that the Berger's disease was caused by exposure to Agent 
Orange.  He also claimed to have received treatment for a 
skin disorder during service, and that that disorder turned 
into the currently diagnosed psoriasis.

Documents received from the Social Security Administration 
(SSA) show that the veteran was found to be entitled to 
disability benefits based on diagnoses of PTSD and 
nephropathy.  The medical records and documents received in 
conjunction with that claim do not provide any etiology for 
the nephropathy.

B.  Analysis

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

In order to establish a well-grounded claim based on exposure 
to Agent Orange, the veteran must submit competent evidence 
showing that he currently has a medical diagnosis of 
disability that is due to Agent Orange exposure.  Medical 
evidence showing that he has one of the diseases listed in 
38 C.F.R. § 3.309(e) that have been shown to be related to 
Agent Orange exposure is sufficient to make his claim well 
grounded.  If he does not have one of the diseases listed in 
38 C.F.R. § 3.309(e), he must submit competent medical 
evidence showing that the currently diagnosed disease is 
related to Agent Orange exposure.  See Brock v. Brown, 10 
Vet. App. 155 (1997).  In addition, if the veteran does not 
submit evidence showing that he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he must submit competent 
evidence showing that he was exposed to Agent Orange.  See 
McCartt v. West, 
12 Vet. App. 164 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  

In her January 1995 statement the veteran's spouse reported 
that the veteran's physician had provided the opinion that 
the renal disease was caused by chemical exposure.  She did 
not state that the physician was of the opinion that the 
disorder was due to Agent Orange exposure.  The March 1994 
report from the physician includes his analysis of the 
possible cause of the disorder, including chemical exposure.  
He did not indicate that the disorder was due to Agent Orange 
exposure, although the veteran reported having been exposed 
to Agent Orange.  He also discussed a number of chemicals to 
which the veteran had been exposed following his separation 
from service.  The Board finds, therefore, that VA has no 
further duty to instruct the veteran to obtain an opinion 
from his private physician.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996) (VA has a duty to notify the veteran of 
the evidence needed to make the claim well grounded only if 
he notified VA of the existence of evidence that would make 
the claim well grounded).

In a June 1995 statement the veteran reported that he had 
submitted all of the medical records pertaining to the 
treatment of disorders caused by Agent Orange exposure.  He 
has not indicated the existence of any other evidence that, 
if obtained, would make his claims well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claims.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for Berger's 
disease and psoriasis are not well grounded.  As an initial 
matter, the Board notes that psoriasis and Berger's disease 
are not diseases to which the presumption of service 
connection applies for veteran's who served in Vietnam and 
were exposed to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  
In order to make the claims for service connection well 
grounded, therefore, the veteran must submit medical evidence 
of a nexus between the currently diagnosed disorders and 
exposure to Agent Orange.  Brock, 10 Vet. App. at 155.

The medical evidence shows that the veteran currently has 
Berger's disease, and the Board finds that the first Caluza 
element has been met as to that disease.  Caluza, 
7 Vet. App. at 506.  His service medical records are silent 
for any complaints or clinical findings pertaining to a renal 
disorder, and the veteran has not claimed otherwise.  He 
asserts that the renal disease was caused by exposure to 
Agent Orange.  He has not, however, provided any competent 
medical evidence showing that the currently diagnosed disease 
is related to Agent Orange exposure.  Brock, 10 Vet. App. 
at 155.  His assertion to that effect is not probative 
because he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.

The medical evidence indicates that the veteran underwent a 
thorough renal evaluation, which resulted in the diagnosis of 
nephropathy.  The physician apparently attempted to discern 
the cause of the disease, in that he discussed the veteran's 
history of chemical exposure, but he did not indicate that 
the renal disease was caused by Agent Orange exposure.  In 
the absence of competent evidence showing that the currently 
diagnosed renal disease is related to an in-service disease 
or injury, including exposure to Agent Orange, the Board has 
determined that the claim of entitlement to service 
connection for Berger's disease is not well grounded.  See 
Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999) (a claim for service connection is not 
well grounded if there is no medical evidence of a nexus to 
service).

The medical evidence also shows that the veteran has 
psoriasis, and his service medical records indicate that he 
was treated for tinea pedis on one occasion while in service.  
The Board finds, therefore, that the first and second Caluza 
elements have been satisfied regarding the claim for service 
connection for psoriasis.  Caluza, 
7 Vet. App. at 506.  The veteran has not, however, provided 
any competent evidence showing that psoriasis, which 
reportedly occurred ten years prior to the current evidence, 
is related to the tinea pedis that was treated during 
service.  Boyer, 11 Vet. App. at 477.  In addition, the 
veteran has not provided any medical evidence showing that 
the psoriasis was caused by exposure to Agent Orange.  Brock, 
10 Vet. App. at 155.

The veteran claims to have had a skin disorder since his 
separation from service.  The second and third Caluza 
elements can be satisfied by evidence showing that a disorder 
was noted during service, evidence of post-service continuity 
of symptomatology, and medical evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 497.  As a lay person the veteran is 
competent to provide evidence of continuing symptoms of an 
observable disorder, including a skin disease.  Clyburn, 12 
Vet. App. at 296.  The veteran is not, however, competent to 
relate the prior symptoms to the currently diagnosed skin 
disease, and must provide medical evidence documenting that 
relationship in order to establish a well-grounded claim.  
Voerth v. West, 13 Vet. App. 118 (1999).  In the absence of 
such evidence, the Board has determined that the claim of 
entitlement to service connection for psoriasis is not well 
grounded.

II.  Disability Rating for PTSD

A.  Factual Background

As previously stated, the veteran's service personnel records 
reflect that he served in Vietnam from May 1965 to February 
1966, and that he participated in multiple campaigns with a 
military occupational specialty (MOS) of rifleman.  The 
service medical records are silent for any complaints or 
clinical findings pertaining to a psychiatric disorder.  

In his June 1995 claim for service connection for PTSD, the 
veteran reported having received treatment for that disorder 
for approximately one year in 1980.  In an October 1995 
report his therapist stated that she had treated the veteran 
since August 1995 on a weekly basis, and that he had 
previously received treatment in 1987.  She also stated that 
it was very difficult for the veteran to describe operations 
in which he participated in Vietnam, and that he had very 
obvious physiological reactions to the memories.  

The veteran reported having married his childhood sweetheart 
upon return from Vietnam, and that they were still married.  
He also reported that he had been physically and emotionally 
abusive to her, which he attributed to PTSD.  He stated that 
he had difficulty getting close and trusting others, that he 
remained emotionally distant from his wife, and that he 
frequently isolated himself and withdrew from his family.  He 
also stated that his use of alcohol and marijuana, which 
began in Vietnam, increased after service, and that he was 
extremely angry and aggressive.  He complained of emotional 
numbing; sleep disturbance, with nightmares of the first 
person he shot in Vietnam; having little patience with 
others; getting in fights; and losing his temper easily.  He 
had few friends and continued the use of alcohol and 
marijuana.  He experienced intrusive thoughts related to 
Vietnam, hyperarousal, and anger.  

The therapist stated that the veteran had not worked since 
May 1995, but that he had worked in one job for 17 years 
prior to his most recent employment.  He reported that he was 
able to maintain the 17 years of employment only because he 
worked with other Vietnam veterans who understood his 
problems.  While employed he had difficulty maintaining 
employment due to conflict with those in authority and 
problems managing rage.  He was last in a physical 
confrontation approximately one year previously.

The therapist noted that the veteran had been given the 
diagnosis of a kidney disease in January 1994, for which he 
received steroid treatment.  She stated that the steroid 
treatment had caused him to have cataracts, which prevented 
him from seeing clearly and forced him to terminate his 
employment.  He reported being depressed and suicidal at 
times since his return from Vietnam, that he felt 
increasingly depressed with the onset of his illness, and 
that he had considered suicide.  The therapist indicated that 
his PTSD symptoms had intensified with the onset of his 
illness and with his return to treatment.  She provided the 
opinion that the PTSD was chronic and severe in nature, and 
that the veteran had experienced an exacerbation of symptoms 
with the onset of a chronic illness.

During the November 1995 VA medical examination the veteran 
reported having been unemployed since May 1995, at which time 
he had been working as a building engineer for three years.  
He stated that he had been laid off because of his attitude, 
and that he had missed about 15 days of work in the previous 
year.  

During a November 1995 VA psychiatric examination the veteran 
reported having had interpersonal conflicts while working in 
building maintenance, that he was unable to concentrate to 
complete the classes required to qualify him for certain 
maintenance tasks, and that he lacked the will and energy to 
continue working.  He last worked in May 1995.  The examiner 
stated that the symptoms of kidney disease, including 
increased fatigue, prevented him from being able to work. 

The veteran stated that he continued to live with his spouse, 
who worked full time.  He also reported an increase in 
anxiety, depression, nightmares, and intrusive thoughts over 
the past two years, since the renal disease had become more 
symptomatic.  He stated that his recurrent nightmares about 
the first person he killed were more frequent, occurring two 
or more times per week, and that they were more intense.  He 
had difficulty falling asleep and was interrupted by two to 
three hours of wakefulness.  His appetite was greatly 
diminished, along with his energy level, having lost 15-20 
pounds.  His ability to concentrate was also greatly 
diminished.

In describing his daily activities the veteran stated that he 
spent time with two friends, both Vietnam veterans, when his 
wife was away from the home.  He continued to consume 
alcohol, and stated that alcohol helped him to be able to 
relate to certain people better.  He thought a great deal 
more about his experience in the war, and worried more about 
world conditions.  He was overly watchful of his 
surroundings.  He reported that he did the shopping at 10:00 
p.m. in order to avoid people.  He and his wife sometimes 
attended a movie in the afternoon, when not many people were 
around.  He kept a loaded pistol at hand, which he carried 
about the house if he awakened at night.  His hobby involved 
some art projects, including stained glass and woodcarving.  
He was taking medication for depression, and reported feeling 
suicidal and quite sad in his periods of more severe 
depression.  He stated that he and his wife did not talk 
much, but that they maintained a reasonably good 
relationship.  

As the result of the psychiatric interview, including a 
mental status examination. the examiner stated that the 
symptoms of PTSD had continued at a lower level throughout 
the veteran's adult life, since his experience in Vietnam, 
and that the intensity of his symptoms had greatly increased 
since he had become disabled from renal disease.  His fatigue 
had increased with the renal disease, resulting in the 
inability to work.  His ability to concentrate was decreased.  

Based on the foregoing clinical evidence, in January 1996 the 
RO granted service connection for PTSD and assigned a 
30 percent disability rating for the disorder due to definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).  

In his February 1996 notice of disagreement the veteran 
stated that he had had many jobs since returning from 
Vietnam, and that although he and his spouse were still 
married, his experiences in Vietnam had caused problems in 
the marriage.  He stated that he did not have friends, he 
could not go to movies about Vietnam, that he often got in 
fights, and that he could not go to social clubs due to his 
Vietnam experiences.  In his April 1996 substantive appeal he 
stated that he was able to maintain the same job for 17 years 
only because he worked alone and did not have to take orders 
from anyone.  Prior to that job, he was unable to work with 
anyone or take orders from anyone.  He stated that he had a 
great deal of anger, that often resulted in fights with 
coworkers and supervisors.  He also stated that although he 
lived with his wife, he had no emotion for her.  He continued 
to have nightmares, sleep disturbance, and extreme bouts of 
anger.

Records received from SSA include a July 1995 medical report, 
which indicates that the veteran was provided a medical 
examination in conjunction with his claim for Social Security 
disability benefits.  That examiner found that as a result of 
Berger's disease the veteran had bilateral cataracts, 
bilateral kidney pain, mild to moderate hypertension, chronic 
gastritis, weakness, fatigue, and decreased muscle strength.  
The examiner found that due to the veteran's fatigue and 
decreased strength, his lifting and carrying capacity was 
limited, he could stand and walk no more than two to four 
hours per day, that the use of his upper extremities was 
limited, and that his activities were limited due to vision 
loss.

The report of a December 1995 SSA psychiatric examination 
indicates that the veteran characterized his chief complaint 
as his kidney disease.  He stated that his nephrologist had 
recommended that he take medication for depression, because 
most of the problems he was experiencing were due to 
depression.  He reported having significant difficulty 
related to his Vietnam experiences, including recurrent, 
intrusive, distressing recollections of combat events.  He 
remembered the first man he shot, and killing several 
children and a woman for revenge.  He reported having intense 
psychological distress at exposure to events that symbolized 
or resembled combat, such as Veterans Day or seeing war 
movies.  He refused to talk about the war and felt sick with 
reminders of the war.  He avoided people and activities or 
places that would remind him of the war.  He had trouble with 
sleep, anger outbursts, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  

He also stated that since the war he had used alcohol to 
control his emotions, and that while drinking he was 
particularly prone to anger outbursts, having been arrested a 
number of times for drunk and disorderly conduct.  He also 
got into fights at bars that did not result in getting 
arrested.  He reported having homicidal thoughts, but that 
his thoughts were under control.  He also reported having 
used marijuana and other drugs while in Vietnam.

In describing his daily activities he reported doing work 
around the house, playing computer games, and working on 
household projects.  He watched television, read the paper, 
and went out with friends in the afternoon.  He prepared 
meals for himself and his wife, and visited with relatives.  
He stated that he was depressed most of the time, his self-
esteem was poor, his energy level was low, and his 
concentration was poor.  His personal hygiene was good, 
although he stated that it was not good previously.  He 
denied current suicidal ideation, but had thought of suicide 
in the recent past.

The examiner found that the veteran was severely impaired by 
PTSD, and that the use of alcohol was exacerbating his 
condition or preventing him from recovering.  He was non-
compliant with his anti-depressant medication, and possibly 
had olfactory hallucinations.  The examiner found that he was 
fairly depressed, and was at risk for suicide or homicide, in 
spite of his denials.  The examiner provided diagnoses of 
PTSD and a history of polysubstance abuse, and a global 
assessment of functioning (GAF) score of 35.  He did not, 
however, distinguish the reduction in social and industrial 
functioning due to the kidney disease or polysubstance abuse 
from that resulting from PTSD.

Documents received from SSA indicate that the veteran was 
awarded disability benefits with a primary diagnosis of PTSD, 
and a secondary diagnosis of nephropathy.

The veteran was afforded an additional VA psychiatric 
examination in August 1997, during which he reported having 
had a number of jobs after quitting the job he had for 
17 years.  He stated that he did not deal well with people 
and that he was very aggressive.  He repeated the pattern of 
moving from job to job and getting into arguments and then 
quitting.  The last job he had was for three years, during 
which time he was diagnosed with Berger's disease.  He 
started having trouble with his eyes and experiencing fatigue 
and depression.  He was offered time off from work, and never 
returned.  

He reported attending the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) once every other 
week.  He stated that he had started treatment two years 
previously because he was threatening to commit suicide, and 
his wife convinced him to seek treatment.  He was given 
Prozac, but did not take it because it interfered with his 
sexual performance and he wanted to deal with the depression 
without medication.  He had been married to the same woman 
for 30 years, and had two adult children.

The veteran stated that he had been self-medicating with 
alcohol and marijuana for a long time, which he believed 
helped him to control his anger and depression.  He had used 
marijuana since he returned from Vietnam.  He reported that 
he was no longer consuming alcohol, and that he was 
struggling to overcome marijuana use.  

He reported that his sleep was quite disturbed, in that he 
had nightmares three or four times a week.  He also reported 
having many thoughts of suicide, but that he had gotten rid 
of his gun and had no specific plan.  He spent most of his 
time around the house.  He stayed away from stores because he 
could not deal with people and did not want to be in public.  
When asked whether he experienced auditory or visual 
hallucinations he, responded that he did not know, but that 
he carried on conversations with himself when he became 
tense.  

On mental status examination, there did not appear to be any 
obvious deficits in memory.  There was minor impairment in 
the exercise requiring attention and calculation, but it was 
adequate.  The veteran seemed to have more than adequate 
ability to abstract on similarities and on proverbs.  There 
was no deficit in language functioning or in perception.  He 
was neatly groomed.  Responses were given in a very sincere 
and genuine tone of voice.  At times, he became intense in 
trying to describe the severity of his reaction to not only 
Vietnam stressors, but his concern about his kidney disease, 
and his efforts at going to therapy to overcome his alcohol 
and marijuana use.  

The examiner stated that the symptoms of PTSD seemed to have 
been aggravated since his last examination, as a result of 
his being diagnosed with a kidney disease.  The examiner 
stated that regardless of whether the kidney disease was or 
was not due to Agent Orange, the veteran's perception that 
the two were related aggravated his depression, mood, and 
sleep disturbance.  He continued to have nightmares that 
included Vietnam tragedies, and his work history had 
deteriorated significantly, which was complicated by his 
kidney disease.  The examiner added that it did not appear 
that the veteran would be gainfully employed in the near 
future.  The examiner provided diagnoses of PTSD, chronic, 
delayed, moderate to severe; dysthymic disorder secondary to 
PTSD; and Cannabis abuse secondary to PTSD.  He also provided 
a GAF score for the symptoms of PTSD of 60, with an overall 
GAF score of 55.  

A September 1997 report from the veteran's treating therapist 
indicates that the veteran was suffering from chronic and 
severe PTSD, and that he continued to receive treatment for 
PTSD.  He stated that the veteran continued to experience 
social and industrial impairment as a result of his PTSD 
symptoms, including anger, rage, social isolation, emotional 
numbing, depression, and problems with authority figures.  
The symptoms continued to negatively impact his ability to 
interact with others and his ability to establish or maintain 
employment.  The therapist also stated that in addition to 
PTSD, the veteran's kidney disease caused him to feel 
fatigued and irritable, leaving him with little energy for 
any activities.  The kidney disease was treated with 
prednisone, which had caused loss of vision due to cataracts.  
He reported that the veteran had been forced to terminate his 
employment as a result of his PTSD and kidney disease.  The 
therapist provided the opinion that the veteran suffered from 
chronic and severe PTSD, the symptoms of which were 
exacerbated by the stressors resulting from the kidney 
disease and his loss of employment.  He further stated that 
the social and industrial impairment had lead to the 
inability to maintain employment or satisfying and meaningful 
social interactions.  

The veteran was provided an additional VA psychiatric 
examination in November 1998 for the specific purposes of 
distinguishing the manifestations of PTSD from those of the 
non-service connected renal disease, in terms of the affect 
on his social and industrial functioning.  During that 
examination the veteran reported that he had not received any 
treatment for PTSD for the previous six months because he had 
been busy with treatment for his kidney disease.  He also 
reported having been given Prozac to treat his depression 
approximately five months previously, after which he had a 
significant improvement in his level of relaxation.  He 
stated that he had crying spells no more than once a week and 
had only fleeting suicidal thoughts with no suicidal actions.  

He reported having flashbacks every two to three days of one 
to two minutes in duration, from which it took him 15-20 
minutes to recover.  He also reported having nightmares three 
nights a week, which awakened him for one to two hours and 
sometimes prevented him from returning to sleep.  On 
additional two nights a week, he was awakened from sleep but 
could not recall why.  On these nights he could normally 
return to sleep.  The other two nights a week he was able to 
sleep continuously for six hours.  He stated that he was 
easily irritated, and that his anger often turned into rage.  
He denied having had any physical altercations since 1994.

The veteran reported the onset of fatigue, nausea, decreased 
appetite, poor concentration, and loss of weight when renal 
disease was diagnosed in 1994.  He was recently placed on 
renal dialysis, with significant improvement in his symptoms.  
He had worked full time as a maintenance engineer for six 
years and stopped working in 1995.  He stopped working when 
his kidney disease worsened, with increasing fatigue and 
nausea, and had not worked since.

He also reported a long history of alcohol abuse, drinking up 
to three cases of beer a week.  He stated that while working 
he had missed work at least one day a week because he was 
drunk and reported being sick.  He also smoked approximately 
one ounce of marijuana a week.  He stated that he had stopped 
both the marijuana and the alcohol use in 1995, when his 
kidney disease progressed.

In describing his daily activities he reported doing yard 
work, cleaning the house, and reading the newspaper.  He 
underwent kidney dialysis three days a week for four hours, 
and read or watched television if he did not have to undergo 
dialysis.  In the evening he had dinner with his wife and 
visited their children.  He slept four to five hours each 
night.  He was learning to play the guitar, enjoyed drawing, 
and occasionally attended meetings of the American Legion and 
the Veterans of Foreign Wars.  He had one friend with whom he 
met frequently to have breakfast or to do errands.  

On mental status examination he related in a serious but 
cooperative manner.  He was alert, his speech was logical and 
without loose associations, his affect was mildly 
constricted, and his mood was neutral, without significant 
signs of depression or elation.  He manifested easy 
irritability.  He denied current suicidal or homicidal 
ideation, hallucinations, or delusions.  His recent and 
remote memory were intact for current events and past 
history.  

The examiner found that the symptoms of PTSD included 
difficulty sleeping, nightmares, easy irritability, and 
daytime flashbacks, and that the PTSD contributed to the 
depression.  He also found that the kidney disease had 
resulted in significant fatigue, nausea, decreased appetite, 
weight loss, and poor concentration.  He provided the opinion 
that the veteran could work half or three-quarter time in a 
position with loose supervision and limited social contact.  
He stated that although the veteran may not be able to work, 
the majority of his occupational impairment was secondary to 
the kidney disease, not PTSD.  The examiner provided a GAF 
score due to the symptoms of PTSD of 62, and an overall GAF 
score, based on the symptoms of PTSD and renal disease, of 
50.  The examiner stated that, based on his PTSD alone, he 
could continue to be gainfully employed.

B.  Laws and Regulations

The Board finds that the veteran's appeal of the assigned 
rating for PTSD is well grounded within the meaning of the 
statutes and judicial construction and that VA has a duty, 
therefore, to assist him in the development of the facts 
pertinent to the appeal.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
relevant evidence consists of VA treatment records, the 
reports of SSA examinations, and the reports of VA 
examinations in November 1995, August 1997, and November 
1998.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

Subsequent to the veteran's appeal of the rating assigned for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his appeal was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In an October 1999 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
increasing the disability rating from 30 to 50 percent.  The 
veteran was provided the opportunity to present evidence and 
arguments in response.  The Board finds, therefore, that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).  

The old criteria provided that a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and by reason of psychoneurotic symptoms, 
reliability and flexibility levels were so reduced to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

A 70 percent evaluation applied when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

According to the revised criteria, a 50 percent rating 
applies where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

To warrant a 70 percent evaluation, it must be shown that 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 100 percent rating is warranted where there are such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999). 

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
1996.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§ 4.3.


C.  Analysis

Based on a thorough review of the evidence, the Board finds 
that the manifestations of PTSD warrant an initial disability 
rating of 70 percent for January 17, 1995, through November 
22, 1998.  Fenderson, 12 Vet. App. at 119.  In accordance 
with the rating criteria in effect in 1995, a 70 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to retain employment.  The symptoms of PTSD 
during that time period consisted of recurrent, intrusive, 
distressing recollections of combat events; nightmares of the 
combat events; flashbacks; avoidance of reminders of the war 
due to intense psychological distress; sleep disturbance; 
outbursts of anger; difficulty concentrating; hypervigilance; 
an exaggerated startle response; and depression with suicidal 
thoughts.  His treating therapist in October 1995 
characterized his PTSD symptoms as severe, and the examiner 
in December 1995 provided a GAF score of 35, which is 
indicative of major impairment in work, family relations, 
judgment, thinking, or mood.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).

The Board further finds that the criteria for a disability 
rating in excess of 50 percent were not met effective 
November 23, 1998.  The examiner at that time found that the 
veteran had demonstrated significant improvement in his level 
of relaxation.  He was no longer using alcohol or drugs; his 
speech was logical, without loose associations; his affect 
was only mildly restricted; his mood was neutral, without 
significant signs of depression; he denied any suicidal or 
homicidal ideation; and his memory was intact.  The examiner 
determined that the veteran could work half or three-quarter 
time with his PTSD symptoms, and that the majority of his 
occupational impairment was due to the renal disease, not 
PTSD.  The examiner also stated that the veteran's level of 
social and industrial functioning due to PTSD symptoms 
warranted a GAF score of 62, which is representative of some 
mild symptoms but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Carpenter, 
8 Vet. App. at 240.  Based on the original rating criteria, 
the evidence does not show that his social and industrial 
functioning was more than considerably impaired.

In addition, the evidence does not show that a disability 
rating in excess of 50 percent was warranted effective 
November 23, 1998, based on the revised rating criteria.  He 
did not demonstrate any suicidal ideation, obsessional 
rituals, depression, or impaired impulse control.  His speech 
was logical, without loose associations, he was oriented, and 
he maintained good personal hygiene.  Although he may have 
had difficulty in adapting to stressful circumstances, the 
examiner found that he could maintain half or three-quarter 
time employment in a position with loose supervision and 
limited social contact.  He was also able to establish and 
maintain effective relationships, in that he had friends with 
whom he spent time and he attended meetings of veterans' 
organizations.

The Board has also determined that entitlement to a 
disability rating in excess of 70 percent is not shown.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).  The evidence shows that in 
addition to PTSD, the veteran's social and industrial 
functioning as been reduced due to chronic renal disease and 
alcohol and drug abuse.  VA disability compensation cannot be 
paid for any disability due to alcohol or drug abuse, 
including alcohol and drug abuse that is secondary to PTSD.  
38 U.S.C.A. § 1110; see Barela v. West, 11 Vet. App. 280 
(1998); VAOPGCPREC 7-99.  In addition, any disability due to 
non-service connected disorders cannot be considered in 
determining the appropriate rating for the service-connected 
disability.  38 C.F.R. § 4.14.

Entitlement to a disability rating in excess of 70 percent 
prior to 1996 required evidence showing that the psychiatric 
symptoms resulted in the demonstrable inability to obtain or 
retain employment.  The evidence shows that the veteran 
terminated his employment in May 1995.  The veteran's 
treating therapist stated in October 1995 that he had stopped 
working when he lost his eyesight due to cataracts caused by 
the treatment for the renal disease, not because of the PTSD 
symptoms.  The VA examiner in November 1995 found that the 
veteran was unable to work due to the manifestations of the 
renal disease, including fatigue and difficulty 
concentrating.  The SSA examiner in December 1995 found that 
although the PTSD symptoms were severe, the disorder was 
exacerbated by the veteran's drug and alcohol abuse.  The SSA 
examiner also found that he was at risk for suicide because 
he became more impulsive when he drank, which he did 
regularly.  A number of the examiners also found that his 
PTSD symptoms had been aggravated by the renal disease, and 
that degree of aggravation cannot be considered in 
determining the appropriate rating.  See Johnston v. Brown, 
10 Vet. App. 80 (1997) (in considering the factor of 
aggravation, the service-connected disorder must be the 
causative factor, not the acted-upon factor); 38 C.F.R. 
§ 4.14.

According to the rating criteria that became effective in 
November 1996, a 100 percent rating requires evidence showing 
a gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The medical 
evidence does not indicate that the veteran has demonstrated 
any impairment in his thought processes or communication; he 
has not demonstrated persistent delusions or hallucinations; 
and he has performed the activities of daily living, 
apparently without assistance.  During the mental status 
examinations he has not been disoriented, nor has he shown 
any memory loss.  Although he may have demonstrated grossly 
inappropriate behavior by getting into fights, this 
apparently last occurred in 1994 and occurred when he was 
under the influence of alcohol, and cannot be considered a 
manifestation of PTSD alone.  He has, at times, reported 
having suicidal thoughts, but has not shown any intent or 
plan, nor have his suicidal thoughts been persistent.  

The Board finds that the criteria for a 100 percent 
disability rating are not met by applying the original rating 
criteria or the criteria that became effective in November 
1996.  For these reasons the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
70 percent for January 17, 1995 through November 22, 1998, 
and in excess of 50 percent effective November 23, 1998.  
Fenderson, 12 Vet. App. at 119.


ORDER

The claim of entitlement to service connection for psoriasis 
is denied.  

The claim of entitlement to service connection for Berger's 
disease is denied.  

A disability rating of 70 percent for PTSD is granted 
effective January 17, 1995, through November 22, 1998, 
subject to the laws and regulations concerning the payment of 
monetary benefits.  

The claim of entitlement to a disability rating in excess of 
50 percent for PTSD effective November 23, 1998, is denied.  




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

